Case: 21-1831    Document: 44    Page: 1   Filed: 02/14/2022




        NOTE: This disposition is nonprecedential.


   United States Court of Appeals
       for the Federal Circuit
                  ______________________

                    MEIR PERETZ,
                    Plaintiff-Appellant

                            v.

                    UNITED STATES,
                    Defendant-Appellee
                  ______________________

                        2021-1831
                  ______________________

    Appeal from the United States Court of Federal Claims
 in No. 1:18-cv-01699-MBH, Senior Judge Marian Blank
 Horn.
                  ______________________

                Decided: February 14, 2022
                 ______________________

    MEIR PERETZ, New York, NY, pro se.

     ISAAC B. ROSENBERG, Tax Division, Appellate Section,
 United States Department of Justice, Washington, DC, for
 defendant-appellee. Also represented by JACOB EARL
 CHRISTENSEN, DAVID A. HUBBERT.
                 ______________________

   Before TARANTO, HUGHES, and STOLL, Circuit Judges.
Case: 21-1831    Document: 44      Page: 2    Filed: 02/14/2022




 2                                               PERETZ   v. US



 TARANTO, Circuit Judge.
      In 2000, Meir Peretz bought stock in Microsoft and In-
 tel worth about $1.8 million. In 2005, after he sold much
 of that stock (at a loss), his brokerage firm, which executed
 the sale, withheld from him some of the proceeds and paid
 the withheld money to the Internal Revenue Service (IRS).
 Mr. Peretz applied to the IRS for a refund of those amounts,
 alleging that he did not owe a tax on the sale because the
 shares were sold at a loss. But the IRS denied the refund.
     Mr. Peretz then filed the present action in the U.S.
 Court of Federal Claims (Claims Court), seeking both a re-
 fund and damages for alleged IRS misconduct. The court
 entered judgment dismissing the action on June 1, 2020,
 for lack of subject matter jurisdiction. Peretz v. United
 States, 148 Fed. Cl. 586, 613 (2020); Appx. 36. Then, 29
 days after the entry of final judgment, Mr. Peretz filed a
 motion for reconsideration and a motion for leave to file an
 amended complaint. The Claims Court denied both mo-
 tions in December 2020. Peretz v. United States, 151 Fed.
 Cl. 465, 477 (2020). Mr. Peretz now appeals.
     We dismiss in part and affirm in part. We hold that we
 lack jurisdiction over the appeal of the June 2020 final
 judgment (and interlocutory rulings that merged into it)
 because Mr. Peretz did not file a timely notice of appeal
 from that judgment, and we therefore dismiss his appeal of
 that judgment. We hold that we have jurisdiction over the
 appeal of the December 2020 order denying the post-judg-
 ment motions, but we affirm that order because, we con-
 clude, the Claims Court did not abuse its discretion in
 denying the motions.
                               I
     In 2000, Mr. Peretz, a citizen of Israel and non-resident
 of the United States, bought about $1.8 million worth of
 stock in Intel and Microsoft. In 2005, he sold a large por-
 tion of that stock for approximately $428,000. The sale was
Case: 21-1831     Document: 44    Page: 3    Filed: 02/14/2022




 PERETZ   v. US                                            3



 executed by Mr. Peretz’s brokerage firm, U.S.-based
 Citigroup, which reported the sales to the IRS. S.Appx. 1–
 3. The IRS sought from Citigroup a backup withholding on
 the sale as qualifying gross income earned by a non-resi-
 dent alien individual from sources within the U.S. See 26
 U.S.C. § 1441(a); § 3406(a)(1).       Citigroup withdrew
 $121,288 from Mr. Peretz’s brokerage account and paid it
 to the IRS. Appx. 96–100. Almost all of the payment
 (about $120,000) was backup withholding on the net sale
 proceeds; the remainder related to dividend distributions.
 Id.
     Mr. Peretz alleges, and the Claims Court accepted as
 true in its ruling on appeal here, that, in April 2009, he
 sought a tax refund of the backup withholding by filing
 with the IRS both a Form W-7 (request for an individual
 TIN) and a Form 1040 (individual income tax return) for
 the year 2005. Appx. 104–09; see Peretz, 148 Fed. Cl. at
 605 n.15, 611–12. The IRS rejected his Form W-7 in Octo-
 ber 2009 and informed Mr. Peretz that he would not be is-
 sued a refund until he was assigned a valid TIN or social
 security number. Appx. 112–13. Mr. Peretz’s accountant
 then filed a new Form W-7 and a Form 1040 in August
 2010. Appx. 115; Appx. 435–40. In November 2010, the
 IRS rejected those submissions as untimely. Appx. 117.
     In January 2011, the IRS asked for additional infor-
 mation to process Mr. Peretz’s Form 1040 and directed him
 to respond within 20 days. Appx. 257–58. The record con-
 tains no response from Mr. Peretz within or near that pe-
 riod. More than four years later, in March 2015, he
 submitted a letter to the IRS requesting a refund and at-
 tached a copy of his 2005 Form 1040 Schedule D (listing his
 capital losses). Appx. 355; Appx. 344–45. In July 2015, the
 IRS sent Mr. Peretz a notice of disallowance denying his
 refund claim as untimely because it was filed more than
 three years after the due date of his tax return. Appx. 123–
 25.
Case: 21-1831    Document: 44      Page: 4    Filed: 02/14/2022




 4                                               PERETZ   v. US



     In September 2015, Mr. Peretz sought reconsideration
 at the IRS’s Office of Appeals, alleging that his 2005 Form
 1040 was timely filed. Appx. 251. The Office denied his
 appeal in October 2016, because his refund claim was filed
 in August 2010, more than three years after the tax return
 due date of April 2006. Appx. 245; Appx. 300. The Office
 notified Mr. Peretz of his right to appeal the denial to a
 district court or the Claims Court within two years of the
 July 2015 notice of disallowance and explained that this
 deadline was not extended by the Office’s reconsideration.
 Appx. 245; see 26 U.S.C. § 6532(a)(4) (providing that recon-
 sideration after a notice of disallowance does not affect the
 deadline to file an appeal).
     Mr. Peretz initiated the present action by filing a com-
 plaint in the Claims Court in October 2018 seeking a tax
 refund and damages. Appx. 60–73. He filed his complaint
 pro se, but beginning in December 2018, he was repre-
 sented by counsel in the Claims Court (though he is now
 acting pro se in our court). Mr. Peretz sought a refund of
 the $121,288 deposited by his brokerage firm with the IRS,
 plus costs and fees, and damages pursuant to 26 U.S.C.
 § 7433 for alleged “reckless and intentional misconduct” by
 the IRS in “confiscating and retaining monies it illegally
 converted.” Appx. 72. The government moved to dismiss
 both claims for lack of subject matter jurisdiction. It ar-
 gued that (a) the refund claim was time-barred under 26
 U.S.C. § 6532(a) because it was filed more than two years
 after the July 2015 mailing of the notice of disallowance,
 and (b) the damages claim under 26 U.S.C. § 7433(a) may
 be filed only in “a district court of the United States.”
     In September 2019, Mr. Peretz filed another claim with
 the IRS seeking a refund for the year 2005. S.Appx. 4–8.
 The IRS denied the newly filed claim in December 2019,
 and Mr. Peretz again appealed to the IRS’s Office of Ap-
 peals. In March 2020, in light of Mr. Peretz’s appeal to the
 Office, the Claims Court stayed the present case and or-
 dered the government to file periodic status reports. Appx.
Case: 21-1831     Document: 44      Page: 5    Filed: 02/14/2022




 PERETZ   v. US                                               5



 638. By May 2020, the Office of Appeals had taken no fur-
 ther action on that appeal, and the Claims Court lifted the
 stay.
     On May 31, 2020, the Claims Court granted the gov-
 ernment’s motion to dismiss for lack of subject matter ju-
 risdiction. Peretz, 148 Fed. Cl. at 613. First, it determined
 that Mr. Peretz’s action for a refund was not timely filed in
 the Claims Court under 26 U.S.C. § 6532(a)(1), which has
 no “implied equitable exception.” Id. at 604–05. Accepting
 as true Mr. Peretz’s allegation that his Form 1040 was
 timely filed with the IRS in August 2009, the court con-
 cluded that Mr. Peretz missed the two-year statutory dead-
 line for filing suit following the 2015 notice of disallowance.
 Id. at 611–12. It found implausible Mr. Peretz’s allegation
 that he did not receive the July 2015 notice of disallowance
 sent via certified mail, and it ruled that, in any event, dis-
 missal was compelled because (by statute) the two-year
 clock began on the date of mailing from the IRS. Id.
     The court also determined that the IRS’s December
 2019 notice of disallowance did not trigger a new limita-
 tions period because the September 2019 claim disallowed
 in that notice was a repetitively filed claim (i.e., repetitive
 of his April 2009 claim). Id. at 611. And the court rejected
 Mr. Peretz’s argument that the time bar of 26 U.S.C.
 § 6532(a)(1) did not apply to his payments, explaining that
 the provision broadly covers suits for recovery of “any in-
 ternal revenue tax, penalty, or other sum.” Id. at 611–12.
 Finally, the court dismissed Mr. Peretz’s damages claim
 under 26 U.S.C. § 7433(a), holding that such a claim must
 be filed in a district court. Id. at 612. The court entered a
 final judgment on June 1, 2020. Appx. 36.
      On June 30, 2020, Mr. Peretz filed a motion for recon-
 sideration of the dismissal and a motion for leave to file an
 amended complaint. Appx. 665–80. Mr. Peretz did not in-
 itially specify the Rule he was invoking, but in his reply, he
 explained that he was seeking relief under Rules 59 and 60
Case: 21-1831     Document: 44      Page: 6    Filed: 02/14/2022




 6                                                 PERETZ   v. US



 of the Rules of the U.S. Court of Federal Claims (RCFC).
 On December 4, 2020, the Claims Court denied both mo-
 tions. Peretz, 151 Fed. Cl. at 477. The court denied his
 Rule 59 motion to alter or amend the judgment because
 Rule 59 motions must be filed 28 days after the entry of
 judgment and Mr. Peretz’s motion was filed 29 days after
 its entry. Id. at 471–72. The court deemed his Rule 60
 motion timely but determined that Mr. Peretz did not es-
 tablish a justification for relief. Id. at 477. Finally, the
 court determined that any amendment of his complaint
 would be futile and thus denied his motion for leave to
 amend his complaint. Id.
      On February 17, 2021, Mr. Peretz moved for an exten-
 sion of time to file a notice of appeal, and attached an affir-
 mation in support of that extension, the underlying Claims
 Court decisions, and a document titled “Notice of Appeal.”
 Appx. 799–801; S.Appx. 21. His counsel asserted that Mr.
 Peretz had contracted COVID-19 and was very ill. Appx.
 800–01. The Claims Court granted the motion in part, de-
 termining that Mr. Peretz met the requirements for an ex-
 tension of time to appeal only the December 2020 denial of
 reconsideration and denial of leave to amend his complaint,
 not the June 2020 judgment (or the previous day’s grant of
 the motion to dismiss). The court granted an extension to
 file the appeal, to that extent, until March 16, 2021. Appx.
 861–62 (citing Fed. R. App. P. 4(a)).
    On April 5, 2021, Mr. Peretz filed a document titled
 “Amended Notice of Appeal,” seeking a review of the De-
 cember 2020 decision, the June 2020 final judgment, the
 May 2020 decision, and the March 2020 stay order. Appx.
 863–64. We address infra the timeliness of Mr. Peretz’s
 appeals and this court’s jurisdiction to review the Claims
 Court’s various orders.
Case: 21-1831     Document: 44      Page: 7   Filed: 02/14/2022




 PERETZ   v. US                                              7



                               II
                               A
      We first conclude that we do not have jurisdiction to
 hear Mr. Peretz’s appeal of the June 2020 final judgment,
 because the appeal from that judgment was untimely. The
 timely filing of a notice of appeal “is a jurisdictional re-
 quirement” and courts have “no authority to create equita-
 ble exceptions to jurisdictional requirements.” Bowles v.
 Russell, 551 U.S. 205, 214 (2007). An appeal from a judg-
 ment in a civil action against the United States must be
 filed within 60 days from the entry of the final judgment
 being appealed. 28 U.S.C. § 2107(b)(1) (setting a 60-day
 time limit for appeals from district courts if the United
 States is a party); 1 Fed. R. App. P. 4(a)(1)(B). For a case
 against the United States in the Claims Court, a notice of
 appeal must be filed in the Claims Court “within the time
 and in the manner prescribed for appeals” from district
 courts. 28 U.S.C. § 2522. And “[n]o departure from [the
 principle in Bowles] is reflected in the Rules of the Court of
 Federal Claims.” Marandola v. United States, 518 F.3d
 913, 914 (Fed. Cir. 2008) (dismissing appeal not filed in the
 Claims Court within sixty days of the entry of judgment).
 Here, it is undisputed that Mr. Peretz did not file a notice




     1    Under 28 U.S.C. § 2107(a), “[e]xcept as otherwise
 provided in this section, no appeal shall bring any judg-
 ment, order or decree in an action, suit or proceeding of a
 civil nature before a court of appeals for review unless no-
 tice of appeal is filed, within thirty days after the entry of
 such judgment, order or decree.” Under § 2107(b), “[i]n any
 such action, suit, or proceeding, the time as to all parties
 shall be 60 days from such entry if one of the parties is—
 (1) the United States . . . .”
Case: 21-1831     Document: 44      Page: 8    Filed: 02/14/2022




 8                                                 PERETZ   v. US



 of appeal in the Claims Court within 60 days of the June
 2020 final judgment.
     The time for filing a notice of appeal may be extended
 “upon motion filed not later than 30 days after the expira-
 tion of the time otherwise set for bringing appeal . . . upon
 a showing of excusable neglect or good cause.” 28 U.S.C.
 § 2107(c); see Fed. R. App. P. 4(a)(5). But Mr. Peretz did
 not bring himself within the coverage of this authorization
 of an extension of the appeal deadline. He did not file a
 motion for extension of time in the 30 days after the 60-day
 period to file the notice of appeal of the June 2020 final
 judgment: He filed his motion for extension only on Febru-
 ary 17, 2021. Mr. Peretz contends, however, that he filed
 a timely motion for reconsideration that should have ex-
 tended the time to file an appeal from the June 2020 judg-
 ment. That contention is incorrect.
      Under Rule 4 of the Federal Rule of Appellate Proce-
 dure, which applies to Claims Court appeals by virtue of 28
 U.S.C. § 2522, see Fed. Cir. R. 1(a)(1)(C); see, e.g., Williams
 v. United States, 548 F. App’x 618, 619 (Fed. Cir. 2013), the
 time for filing a notice of appeal is extended if the party
 files in the trial court a motion under one of the specified
 Rules of the Federal Rules of the Civil Procedure, “and does
 so within the time allowed by those rules,” Fed. R. App. P.
 4(a)(4)(A). The specified motions include a motion “to alter
 or amend the judgment under Rule 59” and a motion “for
 relief under Rule 60 if the motion is filed no later than 28
 days after the judgment is entered.” Fed. R. App. P.
 4(a)(4)(A)(iv), (vi). A Rule 60 motion is subject to a 28-day
 requirement by the terms of Fed. R. App. P. 4(a)(4)(A)(vi);
 a Rule 59 motion to alter or amend the judgment is subject
 to a 28-day requirement by the terms of Fed. R. Civ. P.
 59(e).
     Mr. Peretz did not file either his Rule 59 motion or his
 Rule 60 motion within the allowed 28 days. He does not
 dispute that he filed those motions on June 30, 2020—
Case: 21-1831     Document: 44     Page: 9    Filed: 02/14/2022




 PERETZ   v. US                                             9



 which was 29 days after the entry of judgment. That was
 too late to appeal the June 1, 2020 judgment. See Barnes
 v. United States, 747 F. App’x 860, 861 (Fed. Cir. 2019) (de-
 termining that the filing of a Rule 60 motion filed “29 days
 after the Claims Court’s judgment of dismissal . . . did not
 suspend the deadline to appeal”). And Mr. Peretz’s Febru-
 ary 17, 2021 notice of appeal, although timely filed with
 respect to the post-judgment orders, see infra Section II.B,
 cannot allow review of the underlying June 2020 judgment,
 see Browder v. Director, Dep’t of Corrections, 434 U.S. 257,
 263 n.7 (1978) (“[A]n appeal from denial of Rule 60(b) relief
 does not bring up the underlying judgment for review.”).
      Mr. Peretz contends that the Claims Court should have
 extended the deadline to file his Rule 59 and Rule 60 mo-
 tions because he experienced hardship in filing his motions
 on June 29, 2020. Specifically, he alleges that he at-
 tempted to file his motion on that day, but he could not do
 so online because of technical difficulties, and he could not
 do so in person because the court was “effectively closed”
 due to COVID-19. Appx. 746–47. But the court found those
 assertions unsupported and thus not plausible for purposes
 of the motion to dismiss, as the court was “fully opera-
 tional” that day, Peretz, 151 Fed. Cl. at 471 n.2, and Mr.
 Peretz’s allegations that he experienced technical difficul-
 ties were not adequately supported by evidence, id. at 471–
 72 (citing S.Appx. 20). And even if the court had found Mr.
 Peretz’s objections substantiated, the court lacked the
 power to extend this deadline for filing such a motion. See
 RCFC Rule 6(b)(2) (“The court must not extend the time to
 act under RCFC 52(b), 59(b), (d), and (e), and 60(b).”); see
 also Fed. R. Civ. P. 6(b)(2); 11 C. Wright, A. Miller & M.
 Kane § 2817 (3d. ed. 2021). Thus, neither Mr. Peretz’s un-
 timely motion under Rule 59 nor his motion under Rule 60
 filed more than 28 days after the entry of judgment ex-
 tended the time to appeal the underlying June 2020 judg-
 ment.
Case: 21-1831    Document: 44      Page: 10     Filed: 02/14/2022




 10                                                PERETZ   v. US



     In addition to the June 2020 judgment, Mr. Peretz also
 appeals the May 2020 dismissal order and March 2020 stay
 order. But neither of those orders, standing alone, are final
 judgments that we have jurisdiction to review. See Invitro-
 gen Corp. v. Clontech Labs., Inc., 429 F.3d 1052, 1069 (Fed.
 Cir. 2005) (“As a general proposition, when a trial court
 disposes finally of a case, any interlocutory rulings merge
 with the final judgment.”) (citation and internal quotation
 marks omitted). Those orders, which merged into the June
 2020 judgment, would be reviewable only if the June 2020
 judgment were reviewable, but, as we have explained, that
 judgment is not reviewable, for want of a timely appeal.
     We conclude that Mr. Peretz did not timely appeal the
 June 2020 final judgment, and thus we do not have juris-
 diction to review the final judgment, the May 2020 dismis-
 sal order, or the March 2020 stay order. Thus, we must
 dismiss his appeals of these determinations.
                               B
     We next conclude that we have jurisdiction to review
 Mr. Peretz’s appeal of the December 2020 order denying his
 post-judgment motions. As discussed, a district court may
 extend the time to file a notice of appeal if a motion is filed
 no later than 30 days after the time limit for filing an ap-
 peal expires and upon a showing of excusable neglect or
 good cause. 28 U.S.C. § 2107(c); Fed. R. App. P. 4(a)(5).
 The time limit for filing an appeal from the December 4,
 2020 denial of Mr. Peretz’s motion for reconsideration
 ended sixty days later, on February 2, 2021, and thus Mr.
 Peretz’s motion to extend the time to file an appeal was
 timely: The motion was filed on February 17, 2021, within
 30 days after February 2. The court granted the motion on
 March 3, 2021, and allowed Mr. Peretz until March 16,
 2021, to file a notice of appeal. See Fed. R. App. P.
 4(a)(5)(C) (providing that no extension “may exceed 30 days
 after the prescribed time or 14 days after the date when the
 order granting the motion is entered, whichever is later”).
Case: 21-1831     Document: 44      Page: 11   Filed: 02/14/2022




 PERETZ   v. US                                            11



     Mr. Peretz filed a document titled “Amended Notice of
 Appeal” only on April 5, 2021. Notice of Appeal at 1–2,
 Peretz v. United States, No. 1:18-cv-01699T (Fed. Cl. Apr.
 5, 2021), ECF No. 84. That filing was not within the al-
 lowed time. But Mr. Peretz urges us to treat his February
 17 motion for extension as a notice of appeal, and the gov-
 ernment concedes that we may do so. Gov’t Br. at 36–39.
 We conclude that we should do so.
     A notice of appeal must meet three requirements: It
 must “specify the party or parties taking the appeal,” “des-
 ignate the judgment . . . from which the appeal is taken,”
 and “name the court to which the appeal is taken.” Fed. R.
 App. P. 3(c)(1). “Courts will liberally construe the require-
 ments of Rule 3.” Smith v. Barry, 502 U.S. 244, 248 (1992)
 (“[T]he notice afforded by a document, not the litigant’s mo-
 tivation in filing it, determines the document’s sufficiency
 as a notice of appeal.”); see also Becker v. Montgomery, 532
 U.S. 757, 767 (2001).
       The notice attached to Mr. Peretz’s motion to extend
 the time for filing a notice of appeal meets all of those re-
 quirements. See Notice of Appeal at 1, Peretz, No. 1:18-cv-
 01699T (Fed. Cl. Feb. 17, 2021), ECF No. 81-2. That docu-
 ment, titled “Notice of Appeal,” explains that “Meir Peretz
 . . . hereby appeal[s] to the United States Court of Appeals
 for the Federal Circuit,” identifies the action number, and
 identifies and attaches the orders being appealed. Id. We
 conclude that Mr. Peretz’s document titled “Notice of Ap-
 peal,” submitted with his motion to extend the time for ap-
 peal on February 17, provides this court jurisdiction to
 review the Claims Court’s December 2020 order denying
 reconsideration.
                              III
    We now review the merits of Mr. Peretz’s appeal of the
 denial of his motion for reconsideration and leave to file an
 amended complaint. The reconsideration motion included
 a Rule 59(e) request and Rule 60(b) request. The first
Case: 21-1831    Document: 44     Page: 12    Filed: 02/14/2022




 12                                              PERETZ   v. US



 warrants no discussion beyond saying that the Claims
 Court committed no error in denying that motion as clearly
 untimely. The Rule 60(b) motion warrants more discus-
 sion. We review the denial of that motion for an abuse of
 discretion. Progressive Indus., Inc. v. United States, 888
 F.3d 1248, 1255 (Fed. Cir. 2018). We also review the denial
 of leave to file an amended complaint for an abuse of dis-
 cretion. Renda Marine, Inc. v. United States, 509 F.3d
 1372, 1379 (Fed. Cir. 2007). In deciding whether an abuse
 of discretion occurred, we consider whether the “court’s de-
 cision was based on an erroneous conclusion of law or
 clearly erroneous factual findings,” or whether the court
 “committed a clear error of judgment.” PPG Indus., Inc. v.
 Celanese Polymer Specialties Co., 840 F.2d 1565, 1567–73
 (Fed. Cir. 1988) (citations omitted).
      Rule 60(b) provides that “the court may relieve a party
 or its legal representative from a final judgment, order, or
 proceeding” on certain grounds, including, for example,
 “mistake,” “newly discovered evidence,” and “fraud.” RCFC
 60(b)(1)–(5). The rule also includes a catch-all category,
 permitting a court to grant 60(b) relief for “any other rea-
 son that justifies relief,” RCFC 60(b)(6), though such relief
 should be granted only in “extraordinary circumstances,”
 Liljeberg v. Health Servs. Acquisition Corp., 486 U.S. 847,
 863–64 (1988); Buck v. Davis, 137 S. Ct. 759, 777–78
 (2017). Mr. Peretz did not, in his brief supporting his mo-
 tion for reconsideration, identify the provision on which his
 Rule 60 motion was based; nor can we discern an invoca-
 tion of a basis for relief in RCFC 60(b)(1)–(5). 2 We thus




      2  To the extent Mr. Peretz’s motion presented accu-
 sations of misconduct by the IRS and defendants that
 would implicate Rule 60(b)(3), the court found those claims
 unsubstantiated. Peretz, 151 Fed. Cl. at 472. We see no
 error in that ruling.
Case: 21-1831     Document: 44     Page: 13    Filed: 02/14/2022




 PERETZ   v. US                                             13



 assess whether his motion presents extraordinary circum-
 stances that would justify relief under RCFC 60(b)(6).
     The court noted that Mr. Peretz, in his motion for re-
 consideration, was generally attempting to “re-assert” and
 “reiterate” arguments that he had previously made during
 briefing on the motion to dismiss, Peretz, 151 Fed. Cl. at
 472–73, such as the argument that his 2005 Form 1040 had
 been timely filed in 2009, see Appx. 665–66, which the court
 had in fact accepted as true for purposes of the motion to
 dismiss. Mr. Peretz’s motion for reconsideration also re-
 peated his allegations of the events that occurred before the
 IRS that did not affect the ultimate issue of the Claims
 Court’s jurisdiction over his appeal. See Appx. 665–67.
 These arguments are insufficient to show extraordinary
 circumstances required to grant relief under Rule 60(b)(6).
      Mr. Peretz argued on reconsideration that the Claims
 Court never considered the merits of his claim, Appx. 665,
 but the Claims Court was unable to proceed to the merits
 once it determined that it did not have jurisdiction. And
 Mr. Peretz has not shown any error in the determination
 of no jurisdiction, as it was undisputed that he did not file
 his action in the Claims Court within the time allowed, i.e.,
 within the two-year window following the mailing of the
 2015 notice of disallowance. The court properly found no
 error in its earlier determination that a refund claim that
 is not timely filed under 26 U.S.C. § 6532(a)(1), which has
 no implied equitable exception, deprives the Claims Court
 of jurisdiction. Peretz, 151 Fed. Cl. at 473–74 (citing United
 States v. Brockamp, 519 U.S. 347 (1997)). And because 26
 U.S.C. § 6532(a)(4) provides that a request for reconsider-
 ation does not stop the running of the two-year clock, the
 Claims Court properly held that Mr. Peretz’s arguments to
 the contrary were without merit. Id. For those reasons,
 and having considered Mr. Peretz’s arguments in full, we
 conclude that the Claims Court did not abuse its discretion
 in denying the Rule 60 motion.
Case: 21-1831     Document: 44     Page: 14     Filed: 02/14/2022




 14                                               PERETZ   v. US



     We draw the same conclusion about the denial of Mr.
 Peretz’s motion for leave to amend his complaint. Mr.
 Peretz did not allege how he would amend his complaint,
 asserting only that it would include “new and clarified
 facts.” Appx. 666. Nor has he alleged how any new facts
 could make a difference to the resolution of the jurisdic-
 tional issue. We therefore conclude that the Claims Court’s
 denial of leave to amend his complaint following the final
 judgment was not an abuse of discretion. See 6 C. Wright,
 A. Miller & M. Kane § 1489 & n.1 (3d. ed. 2021) (“[O]nce a
 judgment is entered the filing of an amendment cannot be
 allowed unless the judgment is set aside or vacated.”).
                              IV
     For the foregoing reasons, we dismiss Mr. Peretz’s ap-
 peal of the June 2020, May 2020, and March 2020 determi-
 nations, and we affirm the Claims Court’s December 2020
 determination.
      The parties shall bear their own costs.
   AFFIRMED IN PART AND DISMISSED IN PART